COURT OF APPEALS
                              EIGHTH DISTRICT OF TEXAS
                                   EL PASO, TEXAS

ROBERTO PALACIOS-SANCHEZ,                      §
                                                                No. 08-15-00147-CR
                             Appellant,        §
                                                                  Appeal from the
v.                                             §
                                                                204th District Court
THE STATE OF TEXAS,                            §
                                                              of Dallas County, Texas
                              Appellee.        §
                                                                (TC# F-1412347-Q)
                                               §


                                     JUDGMENT

       The Court has considered this cause on the record and concludes the appeal should be

dismissed. We therefore dismiss the appeal. We further order this decision be certified below

for observance.

       IT IS SO ORDERED THIS 13TH DAY OF MAY, 2015.


                                           STEVEN L. HUGHES, Justice

Before McClure, C.J., Rodriguez, and Hughes, JJ.